DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 and 3-4 in the reply filed 07/14/2022 is acknowledged.
Claims 2 and 5-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's traversal is on the ground(s) that the restriction requirement asserts lack of unity based on difference among the claims where the claims share a common technical feature  This is not found persuasive because the common technical feature shared by the groups does not make a contribution over the prior art Janzen as cited in the instant office action. In particular, Janzen teaches mutant S. thermophilus strain CHCC11379,11342,11976, which is considered to be either identical or sufficiently similar to the claimed strains that whatever the differences exist are not patentably significant. Further, Group II and III lack unity of invention, for the reason that they do not share the same or corresponding special technical feature. For example, Group II recites the step of mutating, which is not present in group III, and group III recites food, which is not present in group II.
The requirement is still deemed proper and is therefore made FINAL.
	Claim status
The examiner acknowledged the amendment made to the claims on 05/19/2020.
Claims 1-10 are pending and are previously presented. Claims 1 and 3-4 are elected with traverse and are hereby examined on the merits. Claims 2 and 5-10 are withdrawn with traverse in response to the restriction requirement. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. Claims 3-4 recite S. thermophilus strain CHCC14994 which is naturally occurring (see [0071] of Johansen as cited in the instant office action). This judicial exception is not integrated into a practical application because the claims do not include additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 18 of copending Application No. 17/253851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 18 of ‘851 teach the S. thermophilus strains of claims 1 and 3-4, which is used as a starter culture to produce fermented milk. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that wherein the concentration of viable cells is in the range of 107 to 1014 cfu per gram of the composition. it is unclear whether the viable cells denote the S. thermophilus strains as recited in claim 3 from which claim 4 depends, or they are the total viable cells in the composition. For the purpose of examination, claim 4 is interpreted to mean that the viable cells of S. thermophilus strains as recited in claim 3 has the concentration of  107 to 1014 cfu per gram of the composition. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Janzen US Patent Application Publication No. 2012/0164275 (hereinafter referred to as Janzen).
Regarding claim 1, Janzen teaches a mutant S. thermophilus strain CHCC11379, CHCC11342, CHCC 11976, or mutants and variants thereof; Janzen further teaches a starter culture composition for making a fermented milk product comprising the mutant S. thermophilus strain (Example 1; 0030; 0037-0042).
Janzen does not teach that the composition where S. thermophilus  strains have the claimed deposit identifications. However, Janzen teaches that the strain is a galactose fermenting mutant of S. thermophilus, and is suitable for use as a starter culture for producing a fermented milk product such as cheese (Example 1; 0030; 0037-0042), which is in line with the recitation in the instant disclosure (“Summary of the Invention”, page 2-5). This, along with the fact that both Applicant’s and Janzen’s lactic acid bacteria are classified as S. thermophilus-, demonstrating a reasonable probability that Janzen’s S. thermophilus- strains CHCC11379, CHCC11342, CHCC 11976,  and mutants and variants thereof are either identical or sufficiently similar to the claimed S. thermophilus-  strains CHCC19097, CHCC19100, CHCC27912, CHCC29526, CHCC29530, CHCC29525, CHCC30963 and/or CHCC30964 that whatever differences exist are not patentably significant. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.
Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Janzen US Patent No. 8,865,238 (hereinafter referred to as ‘238).
Regarding claim 1, ‘238 teaches a mutant S. thermophilus strain such as CHCC11977, CHCC12339, CHCC 11342, CHCC13140, or mutants and variants thereof; ‘238  further teaches a starter culture composition for making a fermented milk product comprising the mutant S. thermophilus strain (example 5, column 3, line 35-37; column 4, line 47-52; column 5, line 27-35; column 6, line 20-column 7 line 23; abstract).
‘238 does not teach that the composition where S. thermophilus  strains have the claimed deposit identifications. However, ‘238 teaches that the strain is a galactose fermenting mutant of S. thermophilus, and is suitable for use as a starter culture for producing a fermented milk product such as cheese (example 5, column 3, line 35-37; column 4, line 47-52; column 5, line 27-35; column 6, line 20-column 7 line 23; abstract), which is in line with the recitation in the instant disclosure (“Summary of the Invention”, page 2-5). This, along with the fact that both Applicant’s and ‘238’s lactic acid bacteria are classified as S. thermophilus-, demonstrating a reasonable probability that Janzen’s S. thermophilus- strains CHCC11977, CHCC12339, CHCC 11342, CHCC13140, or mutants and variants, are either identical or sufficiently similar to the claimed S. thermophilus-  strains CHCC19097, CHCC19100, CHCC27912, CHCC29526, CHCC29530, CHCC29525, CHCC30963 and/or CHCC30964 that whatever differences exist are not patentably significant. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.
Claims 1  and 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johansen US Patent Application Publication No. 2015/0086675 (hereinafter referred to as Johansen).
Regarding claim 1, Johansen teaches a mutant S. thermophilus strain CHCC15757, CHCC15887 and CHCC16404; Janzen further teaches a starter culture composition for making a fermented milk product comprising the mutant S. thermophilus strain (Example 1; 0019; 0030; 0073; 0092-0094; 0133-0134; 0108; 0115; 0195-0197).
Johansen does not teach that the composition where S. thermophilus  strains have the claimed deposit identifications. However, Johansen teaches that the strain is a galactose fermenting mutant of S. thermophilus, and is suitable for use as a starter culture for producing fermented milk product such as cheese  (Example 1; 0019; 0030; 0073; 0092-0094; 0133-0134; 0108; 0195-0197), which is in line with the recitation of the instant disclosure (“Summary of the Invention”, page 2-5). This, along with the fact that both Applicant’s and Johansen’s lactic acid bacteria are classified as S. thermophilus-, demonstrating a reasonable probability that Johansen’s S. thermophilus- strains CHCC15757, CHCC15887 or CHCC16404 is either identical or sufficiently similar to the claimed S. thermophilus-  strains CHCC19097, CHCC19100, CHCC27912, CHCC29526, CHCC29530, CHCC29525, CHCC30963 and CHCC30964 that whatever differences exist are not patentably significant. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 3-4, Johansen as recited above teaches a starter culture comprising S. thermophilus-  strain CHCC15757, CHCC15887 or CHCC16404; Johansen further teaches that the starter culture composition comprises 104-1012 cfu/g or narrowly 107-109 cfu/g S. thermophilus-  strains (0108;0115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen as applied to claim 1.
Regarding claims 3-4, Janzen as recited above teaches a starter culture comprising S. thermophilus-  strains CHCC11379, CHCC11342, CHCC 11976, and mutants and variants thereof. Janzen further teaches the composition comprises 1010 CFU (0031), but is silent regarding the cfu by weight of the composition. However, the concentration of a viable LAB in a starter culture composition is the general condition known by one of ordinary skill in the art to affect rate and/or degree of the fermentation of lactose in the milk. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of S. thermophilus through routine experimentation so as to ensure that the lactose in the milk is properly fermented. Therefore, the concentration of the S. thermophilus recited in the claims are merely obvious variants of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘238 as applied to claim 1.
Regarding claims 3-4, ‘238 as recited above teaches a starter culture comprising S. thermophilus-  strains CHCC11977, CHCC12339, CHCC 11342, CHCC13140, or mutants and variants. ‘238 further teaches the composition comprises 1010 CFU (column 6, line 24-44), but is silent regarding the cfu by weight of the composition. However, the concentration of a viable LAB in a starter culture composition is the general condition known by one of ordinary skill in the art to affect rate and/or degree of the fermentation of lactose in the milk. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of S. thermophilus through routine experimentation so as to ensure that the lactose in the milk is properly fermented. Therefore, the concentration of the S. thermophilus recited in the claims are merely obvious variants of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen US Patent Application Publication No. 2015/0086675 (hereinafter referred to as Johansen).
Regarding claim 3-4, Johansen teaches using S. thermophilus- strain CHCC14994 to ferment milk (Example 4), thus reading on the claim limitation on a starter culture composition comprising S. thermophilus- strain CHCC14994.
Johansen is silent regarding the cfu amount of the S. thermophilus- strain CHCC14994. However, the concentration of viable LAB in a starter culture is the general condition known by one of ordinary skill in the art to affect rate and/or degree of the fermentation of lactose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of S. thermophilus through routine experimentation so as to ensure that the lactose in the milk is properly fermented. Therefore, the concentration of the S. thermophilus recited in the claims are merely obvious variants of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Additionally, Johansen teaches that it is suitable to use 104-1012 cfu/g S. thermophilus- strains in a starter culture composition (0108;0115). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the amount of S. thermophilus as instructed by Johansen with reasonable expectation of success, for the reason that prior art has taught that such an amount is suitable in the art. 
The amount as disclosed by Johansen falls within or encompasses the range recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793